PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
MONOSOL, LLC
Application No. 16/915,883
Filed: 29 Jun 2020
For: Powdered Pouch And Method Of Making Same

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.182, filed March 29, 2022, requesting a terminal disclaimer filed November 29, 2021 be withdrawn.1

The petition is GRANTED.

The Office mailed a non-final Office action on August 19, 2021. The August 19, 2021 non-final Office action states claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,696,460, claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,696,460, claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 9,908,675, and claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 9,394,092 . Applicant filed a “Terminal Disclaimer to Obviate a Double Patenting Rejection Over a ‘Prior’ Patent” on November 29, 2021 listing U.S. Patent Nos. 10,696,460, 9,908,675, and 9,304,092 as the ‘prior’ patents.

The instant petition requests the Office withdraw the November 29, 2021 terminal disclaimer because it contains a typographical error in that it should have identified U.S. Patent No. 9,394,092, not U.S. Patent No. 9,304,092.  Petitioner explains U.S. Patent No. 9,304,092 is not co-owned by Applicant and does not address any rejections.

While the filing and recordation of an unnecessary terminal disclaimer has been characterized as an "unhappy circumstance" in In re Jentoft, 392 F.2d 633, 157 USPQ 363 (CCPA 1968), there is no statutory prohibition against nullifying or otherwise canceling the effect of a recorded terminal disclaimer which was erroneously filed before the patent issues. Under appropriate circumstances, consistent with the orderly administration of the examination process, the nullification of an erroneously filed recorded terminal disclaimer may be addressed by filing a petition under 37 CFR 1.182 requesting withdrawal of the recorded terminal disclaimer. 

The pivotal issue in a petition to withdraw a recorded terminal disclaimer is whether the recorded terminal disclaimer is applicable to one or more claims. The undersigned has consulted with the examiner of record, Walter Aughenbaugh, who states with respect to U.S. Patent No. 9,304,092, that the terminal disclaimer filed November 29, 2021, does not apply to any claim currently of record. 

It is noted a “Terminal Disclaimer to Obviate a Double Patenting Rejection Over a ‘Prior’ Patent” listing U.S. Patent Nos. 10,696,460, 9,908,675, and 9,394,092 as the ‘prior’ patents was filed on August 3, 2022 and approved on August 4, 2022. 

In light of the above-discussion, the terminal disclaimer filed on November 29, 2021 is hereby WITHDRAWN.  

Technology Center AU 1788 has been advised of this decision.  The application is being referred to the Technology Center for further action in light of this decision, including withdrawal of the terminal disclaimer filed on November 29, 2021.

Telephone inquiries concerning this decision may be directed to the undersigned at 571-272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 Pursuant to petitioner’s authorization, deposit account no. 13-2855 was charged the required $420 petition fee on August 22, 2022.